MORROW, J.
The relator, charging that he was restrained of his liberty by L. L. Bla-lock, sheriff of Milam county, and one T. Fred Whitesides, by virtue of a certain writ of extradition issued by the Governor of the State of Texas, makes application for discharge upon original writ of habeas corpus. The return on the writ of habeas corpus *302shows that, prior to the issuance of the writ, the relator had been delivered to one Earnest Roller for the purpose of taking him to the state of Missouri in obedience to the requisition, and that he was on his way to Missouri.
We find nothing controverting the truth of the statements made in the return, and in accord' with them the application is dismissed.

c&wkey;>For other cases see same topic and KEY-NUMBEK in all Key-Numbered Digests and Indexes